STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


                                                                                     FILED
In re: S.O. and K.B.
                                                                                 March 24, 2017
                                                                                  RORY L. PERRY II, CLERK
No. 16-0937 (Mingo County 15-JA-32 & 15-JA-33)
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA



                               MEMORANDUM DECISION
        Petitioner Mother S.B., by counsel Susan J. Van Zant, appeals the Circuit Court of Mingo
County’s September 1, 2016, order terminating her parental rights to seven-year-old S.O. and
nine-year-old K.B.1 The West Virginia Department of Health and Human Resources (“DHHR”),
by counsel S.L. Evans, filed its response and a supplemental appendix in support of the circuit
court’s order. The guardian ad litem (“guardian”), Diana Carter Wiedel, filed a response on
behalf of the children also in support of the circuit court’s order. On appeal, petitioner argues that
the circuit court erred in requiring that post-termination visitations with the children be
supervised.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In 2011, the DHHR filed a petition for abuse and neglect against petitioner alleging that
the she and the children’s fathers committed domestic violence in the presence of the children
and that petitioner abused illegal drugs to the extent that it affected her ability to properly parent
her children. After completing extensive services, the circuit court returned the children to
petitioner’s care and dismissed the underlying petition.

        In May of 2015, the DHHR filed a petition for emergency custody of the children against
petitioner alleging that she abused illegal drugs to the extent that she was unable to appropriately
parent her children and failed to appropriately supervise her children. The DHHR also alleged

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990). The Court notes that the proceedings below concerned
additional children. However, petitioner raises no assignment of error in regard to these children
on appeal. Accordingly, our holding in this memorandum decision does not concern the circuit
court’s rulings regarding these children.


                                                  1


that petitioner committed domestic violence in the presence of the children in that she stabbed
S.O.’s father with a screwdriver.

        The following month, the circuit court held an adjudicatory hearing during which it took
judicial notice of the prior proceedings. The circuit court heard testimony that petitioner violated
the circuit court’s order in the previous abuse and neglect proceeding by allowing the children to
have contact with their fathers whose parental rights had been terminated. The circuit court also
heard evidence that petitioner left the children unsupervised in the home for extended periods of
time. After considering the testimony, the circuit court adjudicated petitioner as an abusing
parent and granted her a post-adjudicatory improvement period. The terms and conditions of
petitioner’s post-adjudicatory improvement period required her to participate in and complete all
services recommended by the multidisciplinary team. Thereafter, the circuit court held a status
hearing on petitioner’s compliance with the terms and conditions of her post-adjudicatory
improvement period. While the circuit court heard evidence that petitioner continued to associate
with an inappropriate individual, the circuit court also heard testimony that petitioner was
compliant with the terms of her post-adjudicatory improvement period. Accordingly, the circuit
court continued her improvement period. Thereafter, the circuit court held another hearing in
which it suspended petitioner’s post-adjudicatory improvement period, except visitation.

        In June of 2016, the circuit court held a dispositional hearing during which petitioner
voluntarily relinquished her parental rights to S.O. and K.B. As part of her voluntarily
relinquishment, petitioner agreed to supervised visitation with her children at the discretion of
the children’s maternal grandmother.2 This appeal followed

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). Upon our review, the Court finds
no error in the proceedings below.

       2
         The circuit court terminated the parental rights of S.O.’s father and K.B.’s father in a
prior abuse and neglect proceeding. According to the guardian, as of the filing of her response
brief, the permanency plan for the children is adoption by their maternal grandmother.
                                                 2


       On appeal, petitioner argues that the circuit court erred in denying her request for
unsupervised visitation following the voluntarily relinquishment of her parental rights. This
Court disagrees. We have previously held that

               A valid voluntary relinquishment of parental rights, effectuated in
       accordance with W. Va.Code § 49–6–7 (1977) (Repl.Vol.2004), includes a
       relinquishment of “rights to participate in the decisions affecting a minor child,”
       W. Va.Code § 49–l–3(o) (1999) (Repl.Vol.2004), and causes the person
       relinquishing his/her parental rights to lose his/her status as a parent of that child.

Syl. Pt. 5, In re Cesar L., 221 W.Va. 249, 654 S.E.2d 373 (2007). With respect to post-
termination visitation, we previously have held that

                [w]hen parental rights are terminated due to neglect or abuse, the circuit
       court may nevertheless in appropriate cases consider whether continued visitation
       or other contact with the abusing parent is in the best interest of the child. Among
       other things, the circuit court should consider whether a close emotional bond has
       been established between parent and child and the child’s wishes, if he or she is of
       appropriate maturity to make such request. The evidence must indicate that such
       visitation or continued contact would not be detrimental to the child’s well[­
       ]being and would be in the child’s best interest.

Syl. Pt. 5, In re Christina L., 194 W. Va. 446, 460 S.E.2d 692 (1995). Under our holding in
Christina L., the decision to grant post-termination visitation is a discretionary one for the circuit
court based on its consideration of the circumstances of the case before it. Here, petitioner
voluntarily relinquished her parental rights and unambiguously agreed to supervised visitation at
the discretion of the children’s caretaker. Nothing in our statutory provisions or case law
prevents a circuit court from allowing the custodian to exercise discretion in regard to post-
termination visitation, and we therefore find no error in the circuit court’s decision. Therefore,
we decline to address petitioner’s assignment of error.

       For the foregoing reasons, we hereby affirm the circuit court’s September 1, 2016, order.

                                                                                           Affirmed.

ISSUED: March 24, 2017


CONCURRED IN BY:

Chief Justice Allen H. Loughry II
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker

                                                  3